Name: Commission Regulation (EEC) No 3548/88 of 15 November 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 88No L 310/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3548/88 of 15 November 1988 fixing the amount of aid for peas, field beans and sweet lupins beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the thoeshold price was fixed by Regulation (EEC) No 2258/88-0 ; Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3197/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 1 105/88 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans arid sweet lupins is increased monthly as from the Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (n) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; (&gt;) OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988 , p. 16 . 0 OJ No L 342, 19 . 12. 1985, p . 1 . (4) OJ No L 284, 19 . 10. 1988, p . 19 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . ¥) OJ No L 110, 29 . 4. 1988 , p . 18 . f) OJ No L 199, 26. 7. 1988, p. 1 . (8) OJ No L 199, 26. 7 . 1988, p . 5 . 0 OJ No L 219, 28 . 7. 1982, p . 36. ("&gt;) OJ No L 117, 5 . 5 . 1987, p . 9 . (") OJ No L 133, 21 . 5 . 1986, p . 21 . H OJ No L 164, 24. 6 . 1985, p . 1 . (&gt; 3) OJ No L 153, 13 . 6. 1987, p. 1 . 16. 11 . 88 Official Journal of the European Communities No L 310/19 into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3), Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; ^ Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1935/87 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2); Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto . Article 2 This Regulation shall enter into force on 16 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 185, 4. 7. 1987, p . 21 . 2) OJ No L 184, 3 . 7. 1987, p . 5 . O OJ No L 241 , 1 . 9 . 1988 , p. 116. No L 310/20 16. 11 . 88Official Journal of the European Communities ANNEX I Gross aid Products intended for human consumption : (in ECU per 100 kg) - Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Peas used :  in Spain  in Portugal  in antother Member State 5,954 6,006 6,400 6,134 6,186 6,580 6,314 6,366 6,760 6,494 6,546 6,940 6,674 6,726 7,120 6,854 6,906 7,300 6,854 6,906 7,300 Field beans used :  in Spain  in Portugal  in another Member State 6,400 6,006 6,400 6,580 6,186 6,580 6,760 6,366 6,760 6,940 6,546 6,940 7,120 6,726 7,120 7,300 6,906 . 7,300 7,300 6,906 7,300 Products used in animal feed : Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 A. Peas used :  in Spain  in Portugal  in another Member State 8,275 8,131 8,401 8,351 8,206 8,478 8,401 8,254 8,530 8,495 8,347 8,625 8,675 8,527 8,805 8,855 8,707 8,985 8,855 8,707 8,985 B. Field beans used :  in Spain  in Portugal  in another Member State 9,472 9,346 9,583 9,516 9,388 9,628 9,553 9,423 9,667 9,707 9,576 9,821 9,887 9,756 10,001 10,223 10,095 10,335 10,223 10,095 10,335 C. Sweet lupins harvested in Spain and used : "  in Spain  in Portugal  in another Member State 8,744 8,552 8,911 8,605 8,412 8,775 8,432 8,236 8,604 8,317 8,120 8,491 8,317 8,120 8,491 8,317 8,120 8,491 8,317 8,120 8,491 D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 9,894 9,702 10,061 9,755 9,562 9,925 9,582 9,386 9,754 9,467 9,270 9,641 9,467 9,270 9,641 9,467 9,270 9,641 9,467 9,270 9,641 No L 310/2116. 11 . 88 Official Journal of the European Communities ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period . 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta) - France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 307,62 56,03 15,11 285,50 986,96 47,80 5,302 9 714 16,94 1 203,24 3,281 316,27 57,61 15,54 312,65 1 014,72 49,15 / 5,452 10 005 17,42 1 237,09 3,400 326,42 59,77 15,96 339,81 1 042,48 51,23 5,685 11 168 17,89 1 270,93 4,031 335,11 61.36 16,39 366,97 1 070,24 52,59 5,837 11 465 18.37 1 304,77 4,153 343,80 62.95 16,81 394,12 1 098,00 53.96 5,989 11762 18,85 1 338,61 4,274 352,49 64,54 17,24 421,28 1 125,75 55,32 6,141 12 060 19,32 1 372,45 4,396 352,49 64,54 17,24 421,28 1 125,75 55,32 6,141 12 060 19,32 1 372,45 4,396 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 68,78,  Peas, and field beans used in Portugal (Esc) : 74,07. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 403,80 '73,55 19,84 652,18 1 295,54 62,77 6,968 13005 22,24 1 579,45 4,689 19,43 50,76 407,50 74,22 20,02 660,46 1 307,42 63,34 7,032 13 126 22,44 1 593,92 4,735 19,59 51,14 411,89 75,42 20,14 664,16 1 315,44 64,65 7,181 14 092 22,58 1 603,70 5,274 19,89 51,89 . 416,47 76.26 20.36 675,74 1 330,09 65.37 7,261 14 249 22,83 1 621,56 5,337 20,05 52.27 425,17 77,85 20,79 702,90 1 357,85 66,74 7,413 14 546 23,31 1 655,40 5,458 20,05 52,27 433,86 79,44 21,21 730,05 1 385,60 68,11 7,565 14 843 . 23,78 1 689,24 5,580 20,05 ¢ 52,27 . ' 433,86 79,44 21,21 730,05 1 385,60 68,11 7,565 14 843 23,78 1 689,24 5,580 20,05 52,27 No L 310/22 Official Journal of the European Communities 16. 11 . 88 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (FB/Flux)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 84,72 15,43 4,16 323,00 271,82 13,18 1,467 2 899 4,67 331,39 1,240 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0,01 0,50 0,42 0,02 0,002 4 0,01 0,51 0,002 0,52 0,09 0,03 1,97 1,66 0,08 0,009 18 0,03 2,02 0,008 8,62 1,57 &lt; 0,42 32,86 27,65 1,34 0,149 295 0,47 33,71 . 0,126 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 30,38 5,53 1,49 115.80 97,45 4,73 0,526 1 039 1,67 118.81 0,445 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 11 1 st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 460,61 83,90 22,63 .868,78 1 477,82 71,61 7,952 14 949 25,37 1 801,67 5,521 17,12 44,56 462,78 84,29 22,73 871,20 1 484,76 71,94 7,989 15017 25,49 1 810,13 5,545 17,27 45,12 466,79 85,47 22,82 872,51 1 490,78 73,28 8,141 15 970 25,59 1 817,46 6,073 17,58 45,87 474,23 86,83 23,19 894,91 1 514,53 74,45 8,271 16 224 26,00 1 846,42 6,177 17,58 46,06 482,92 88,43 23,61 922,06 1 542,28 75,81 8,423 16 522 26,47 1 880,26 6,299 17,58 46,06 499,05 91,38 24,40 977,44 1 593,79 78.35 8,705 17 073 27.36 1 943,05 6,529 17,27 45,12 499,05 91,38 , 24,40 977,44 1 593,79 78.35 8,705 17 073 27.36 1 943,05 6,529 17,27 45,12 16. 11 . 88 Official Journal of the European Communities No L 310/23 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 84,72 15,43 4,16 323,00 271,82 13,18 1,467 2 899 4,67 331,39 1,240 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0,01 0,50 0,42 0,02 0,002 4 0,01 0,51 0,002 0,52 0,09 0,03 1,97 1,66 0,08 0,009 18 0,03 2,02 0,008 8,62 1,57 0,42 32,86 27,65 1,34 0,149 295 0,47 33,71 0,126 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 30,38 5,53 1,49 115.80 97,45 4,73 0,526 1 039 1,67 118.81 0,445 ANNEX VII Partial aid Sweet lupins intended for used in animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr) .  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the cas of use in :  Spain (Pta)  Portugal (Esc) 483,59 88,08 23,76 881,57 1 551,54 75,18 8,347 15 666 26,63 1 891,54 5,754 25,75 67,49 477,05 86,89 23,43 856,65 1 530,56 74,16 8,234 15 443 26,27 1 865^7 5,659 26,22 68,25 470,99 86,24 23,03 825,31 1 504,19 73,94 8,213 16 114 25,82 1 833,82 6,084 26,52 69,19 465,53 85,24 22,76 804,60 1 486,77 73,08 8,118 15 927 25,52 1 812,58 6,005 26,83 69,75 465,53 85,24 22,76 804,60 1 486,77 73,08 8,118 - 15 927 25,52 1 812,58 6,005 26,83 69,75 465,53 85,24 22,76 804,60 1 486,77 73,08 8,118 15 927 25,52 1 812,58 6,005 26,83 69,75 465,53 85,24 22,76 804,60 1 486,77 73,08 8,118 15 927 25,52 1 812,58 6,005 26,83 69,75 16 . 11 . 88No L 310/24 Official Journal of the European Communities ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 61,62 11,22 3,03 234,91 197,69 9,59 1,067 2 108 3,39 241,01 0,902 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,10 0,02 0,00 0,36 0,30 0,01 0,002 3 0,01 0,37 0,001 0,38 0,07 0,02 1,44 1,21 0,06 0,007 13 0,02 1,47 0,006 6,27 1,14 0,31 23,90 20,11 0,98 0,109 214 0,35 24,52 0,092 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 22,09 4,02 1,09 84,22 70,88 3,44 0,383 756 1,22 86,41 0,323 ANNEX IX Exchange rate of the ECU to be used « BLEU DK DE EL ESP FR IRL IT ; NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 167,671 135,347 6,90403 0,76841 1 1 516,86 2,31943 168,823 0,647488